t c memo united_states tax_court craig m and rebecca maxwell petitioners v commissioner of internal revenue respondent docket no filed date craig m maxwell and rebecca maxwell pro sese edwin a herrera and ian russell for respondent memorandum opinion laro judge craig m and rebecca maxwell petitioned the court to redetermine respondent's determination of the following deficiencies in their through federal income taxes and additions thereto craig m maxwell year deficiency dollar_figure big_number big_number big_number rebecca maxwell year deficiency dollar_figure big_number big_number additions to tax sec sec_6651 dollar_figure big_number big_number dollar_figure big_number big_number additions to tax sec sec_6651 dollar_figure big_number big_number dollar_figure big_number big_number following respondent's concessions we must decide whether petitioners are entitled to refunds of overpayments for their and taxable years we hold they are not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background all facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in riverside california when they petitioned the court petitioners delinquently filed federal_income_tax returns for each of the subject years respondent received petitioners' through federal_income_tax returns on date and respondent received petitioners' return day later on date the commissioner had issued each petitioner two notices of deficiency one for and and the other for and before doing so the commissioner had prepared returns for each petitioner for each year in issue under the authority of sec_6020 for each subject year petitioners' income_tax_liability tax_payments and overpayments are as follows tax_liability dollar_figure dollar_figure dollar_figure dollar_figure tax_payments date big_number --- date big_number --- date big_number --- date --- --- --- date --- --- --- big_number total big_number big_number overpayment big_number big_number discussion respondent argues that petitioners are not entitled to a refund of any of the overpayments because the disputed amounts paid for each year were paid_by petitioners more than years before the issuance of the notice_of_deficiency petitioners argue that they are entitled to a refund for because they filed their federal_income_tax return in a time that is within years of the time that the petition was filed herein petitioners argue that sec_6512 and 516_us_235 have no bearing here because the commissioner agrees that petitioners are entitled to a refund for we agree with respondent petitioners must demonstrate that their claim_for_refund was timely flagg v commissioner tcmemo_1997_297 although sec_6512 bestows jurisdiction on this court to determine the existence and amount of any overpayment_of_tax to be refunded for a year before us sec_6512 prohibits the court from awarding a refund unless we determine that the refunded amount was paid within the period which would be applicable under sec_6511 or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment see also commissioner v lundy supra pincite the relevant provision of sec_6511 provides that when a claim_for_refund is not filed within the 3-year period of sec_6511 the amount of the refund may not exceed the amount of tax paid petitioners' brief does not address any of the other years in issue contrary to petitioners' argument this case is controlled by the 516_us_235 case although sec_1282 of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 recently amended sec_6512 in response to the result in lundy case this amendment is inapplicable to the instant proceeding because the amendment is effective with claims for credit or refund for taxable years ending after date within the years preceding the claim_for_refund sec_6511 sec_6511 states that a claim_for_refund generally must be made within years from the time the return was filed or if no return was filed by the taxpayer within years from the time the tax was paid we apply the established law on the refund of overpayments to the stipulated amounts shown in the chart above the withheld amounts were deemed withheld on april of the filing years sec_6513 and b and when respondent issued petitioners the notices of deficiency petitioners had not yet filed their returns thus petitioners are limited to a refund of only the amounts that they paid during the 2-year period prior to the time that the notices of deficiency were issued commissioner v lundy supra because petitioners paid none of the disputed amounts within this 2-year period we hold that they are not entitled to a refund of any of these amounts in reaching our holdings herein we have considered all arguments made by petitioners for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered stating that there is no deficiency or additions to tax for any of the subject years
